Per Curiam.

In view of the aforementioned letter from the trial judge, we cannot reasonably infer, as we did in Conlan v. Haskins, Supt. (1964), 177 Ohio St. 65, 202 N. E. 2d 419, Dowd v. Maxwell, Warden (1965), 3 Ohio St. 2d 117, and Ahlbin v. Maxwell, Warden (1965), 3 Ohio St. 2d 120, (1) that the trial judge probably performed his statutory duty to inform peti*206tioner of his right to counsel at state expense and (2) that petitioner thereafter waived his right to such counsel. See Gates v. Haskins, Supt. (1965), 3 Ohio St. 2d 27. Also, unlike in Seymour v. Maxwell, Warden (1965), 3 Ohio St. 2d 25, there is no evidence that petitioner knew of his right to counsel at state expense. Hence, pursuant to the decision in Carnley v. Cochran, Dir. (1962), 369 U. S. 506, 8 L. Ed. 2d 70, 82 S. Ct. 884, the judgment of conviction must be set aside. The petitioner is therefore released from custody of respondent and remanded to the Common Pleas Court for further proceedings according to law. See Foran v. Maxwell, Warden (1962), 173 Ohio St. 561, 184 N. E. 2d 398.

Judgment accordingly.

Taft, C. J., Zimmerman, Matthias, Herbert and Brown, JJ., concur.
O’Neill and Schneider, JJ., concur in judgment only.